 

Exhibit 10.13

 

INNOVATE BIOPHARMACEUTICALS INC.

 

NOTICE OF NONSTATUTORY STOCK OPTION

2015 STOCK INCENTIVE PLAN

 

Innovate Biopharmaceuticals Inc., a Delaware corporation (the “Company”) grants
to the undersigned (the “Participant”) the following nonstatutory stock option
to purchase shares (the “Shares”) of the common stock of the Company (the
“Common Stock”) pursuant to the Company’s 2015 Stock Incentive Plan (the
“Plan”):

 

Participant: *[Participant Name]     Total Number of Shares: *[Number of Shares]
    Grant Date: *[Grant Date]     Exercise Price per Share:

$*[Exercise Price]

    Vesting Commencement Date: *[Vesting Date]     Vesting Schedule:

*[Vesting Schedule]

 

*[In addition, this option may vest and become exercisable on an accelerated
basis under Section 2 of the Nonstatutory Stock Option Agreement.]

    Final Exercise Date: *[Expiration Date]  This option may expire earlier
pursuant to Section 3 of the Nonstatutory Stock Option Agreement if the
Participant’s relationship with the Company is terminated, or pursuant to
Section 8 of the Plan.

 

This nonstatutory stock option is granted under and governed by the terms and
conditions of the Plan and the accompanying Nonstatutory Stock Option Agreement,
both of which are incorporated herein by reference. By signing below, the
Participant accepts this nonstatutory stock option, acknowledges receipt of a
copy of the Plan and the Nonstatutory Stock Option Agreement, and agrees to the
terms thereof.

 

[PARTICIPANT NAME]:   INNOVATE BIOPHARMACEUTICALS INC.:             By:  
(Signature)           Name:                      Address:          Title:
                      Date:  

 

   

 

 

THE OPTION GRANTED PURSUANT TO THIS AGREEMENT AND THE SHARES ISSUABLE UPON THE
EXERCISE THEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
APPLICABLE LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS
COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

 

INNOVATE BIOPHARMACEUTICALS INC.

 

NONSTATUTORY STOCK OPTION AGREEMENT
Granted Under 2015 Stock Incentive Plan

 

1.Grant of Option.

 

This Nonstatutory Stock Option Agreement (the “Agreement”) evidences the grant
by Innovate Biopharmaceuticals Inc., a Delaware corporation (the “Company”), on
the Grant Date to the Participant, a[n]
*[employee/officer/director/consultant/advisor] of the Company, of an option
(this “Option”) to purchase, in whole or in part, on the terms provided herein
and in the Plan, the Total Number of Shares of Common Stock at the Exercise
Price per Share, all as defined and set forth in the accompanying Notice of
Nonstatutory Stock Option (the “Notice”). Capitalized terms that are not
otherwise defined herein or in the Notice shall have the meanings given to such
terms in the Plan.

 

It is intended that this Option shall not be an incentive stock option as
defined in Section 422 of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”). Except as otherwise indicated
by the context, the term “Participant,” as used in this Agreement, shall include
any person who acquires the right to exercise this Option validly under its
terms.

 

2.Vesting Schedule.

 

This Option shall vest and become exercisable at the time or times set forth in
the accompanying Notice. [In addition, the Option may vest and become
exercisable on an accelerated basis as follows:]

 

*[Insert any applicable acceleration provisions.]

 

3.Exercise of Option.

 

(a)          Form of Exercise. Each election to exercise this Option shall be in
writing in substantially the form of the Notice of Stock Option Exercise
attached to this Agreement as Exhibit A, signed by the Participant, and received
by the Company at its principal office, accompanied by this Agreement, and
payment in full in the manner provided in the Plan. The Participant may purchase
less than the number of Shares subject to this Option; provided that, no partial
exercise of this Option may be for any fractional share.

 

   

 

 

(b)          Continuous Relationship with the Company Required. Except as
otherwise provided in this Section 3, this Option may not be exercised unless
the Participant, at the time of the exercise of this Option, is, and has been at
all times since the Grant Date, a Service Provider to or of the Company or any
subsidiary of the Company as defined in Section 424 (f) of the Code (an
“Eligible Participant”).

 

(c)          Termination of Relationship with the Company. If the Participant
ceases to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this Option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date); provided that, this Option shall be exercisable only to the extent that
the Participant was entitled to exercise this Option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment agreement, confidentiality and nondisclosure agreement, or other
agreement between the Participant and the Company, the right to exercise this
Option shall terminate immediately upon such violation.

 

(d)          Exercise Period Upon Death or Disability. If the Participant dies
or becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior
to the Final Exercise Date while the Participant is an Eligible Participant and
the Company has not terminated such relationship for “Cause” (as defined below),
this Option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee); provided that, this Option shall be
exercisable only to the extent that this Option was exercisable by the
Participant on the date of the Participant’s death or disability, and further
provided that this Option shall not be exercisable after the Final Exercise
Date.

 

(e)          Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s status as a Service Provider is terminated by the Company for
Cause (as defined below), the right to exercise this Option shall terminate
immediately upon the effective date of such termination. If the Participant is
party to an agreement with the Company that contains an applicable definition of
“cause”, “Cause” shall have the meaning ascribed to such term in such agreement.
Otherwise, “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform the Participant’s responsibilities to the
Company (including, without limitation, breach by the Participant of any
provision of any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between the Participant and the
Company), as determined by the Company, which determination shall be conclusive.
The Participant shall be considered to have been discharged for “Cause” if the
Company determines, within 30 days after the Participant’s resignation, that
discharge for cause was warranted.

 

4.Restrictions on Transfer; Rights of First Refusal and Stockholder Agreements.

 

(a)           Bylaws. The Participant acknowledges and agrees that the Shares
are subject to the provisions of the Company’s Bylaws, as amended from time to
time (the “Bylaws”), including without limitation, all restrictions on transfer
and rights of first refusal described in the Bylaws. The Participant may inspect
the Bylaws at the Company’s principal office.

 

(b)          Legend. Any certificate representing Shares shall bear a legend
substantially in the following form (in addition to, or in combination with, any
legend required by applicable federal and state securities laws and agreements
relating to the transfer and/or voting of the Company’s securities):

 

“The securities represented by this certificate, and the transfer thereof, are
subject to the restriction on transfer provisions of the Bylaws of the Company,
a copy of which is on file in, and may be examined at, the principal office of
the Company.”

 

(c)          Stockholder Agreements. The Participant acknowledges and agrees
that [the Company may condition the issuance of the Shares upon the Participant
joining and becoming a party to such stockholder agreements, which may impose
certain contractual rights and obligations on the Shares, as may be entered into
from time to time by and among the Company and certain holders of the Company’s
capital stock.

 

 2 

 

 

5.Agreement in Connection with Public Offering.

 

The Participant agrees, in connection with the initial underwritten public
offering of the Company’s securities pursuant to a registration statement under
the Securities Act of 1933, as amended (the “Securities Act”): (i) not to sell,
make short sale of, loan, grant any options for the purchase of, or otherwise
dispose of any shares of Common Stock held by the Participant (other than those
shares included in the offering) without the prior written consent of the
Company or the underwriters managing such initial underwritten public offering
of the Company’s securities for a period of 180 days from the effective date of
such registration statement, which period may be extended upon the request of
the underwriters for an additional period of up to fifteen (15) days if the
Company issues or proposes to issue an earnings or other public release within
fifteen (15) days of the expiration of the 180-day lockup period, and (ii) to
execute any agreement reflecting clause (i) above as may be requested by the
Company or the managing underwriters at the time of such offering.

 

The Participant agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriters of such offering which
are consistent with the foregoing or which are necessary to give further effect
thereto. In addition, if requested by the Company or the underwriters of such
offering, the Participant shall provide, within 10 days of such request, such
information as may be required by the Company or such underwriters in connection
with the completion of any public offering of the Company’s securities pursuant
to a registration statement filed under the Securities Act. The obligations
described in this Section 5 shall not apply to a registration relating solely to
employee benefits plans on Form S-1 or Form S-8 or similar forms that may be
promulgated in the future, or a registration relating solely to a Commission
Rule 145 transaction on Form S-4 or similar forms that may be promulgated in the
future. The Company may impose stop-transfer instructions with respect to the
shares of Common Stock (or other securities) subject to the foregoing
restriction until the end of the applicable period. Participant agrees that any
transferee of this Option or Shares pursuant to this Agreement shall be bound by
this Section 5.

 

6.Tax Matters.

 

(a)         Withholding. No Shares shall be issued pursuant to the exercise of
this Option unless and until the Participant pays to the Company, or makes
provision satisfactory to the Company for payment of, any federal, state or
local withholding or other taxes required by law to be withheld in respect of
this Option.

 

(b)         Code Section 409A. The Exercise Price is intended to be not less
than the Fair Market Value of the Common Stock on the Grant Date. The Company
has determined the Fair Market Value of the Common Stock in good faith and using
the reasonable application of a reasonable valuation method, for purposes of
determining the Exercise Price. Notwithstanding this, the Internal Revenue
Service may assert that the Fair Market Value of the Common Stock on the Grant
Date was greater than the Exercise Price. Under Code Section 409A, if the
Exercise Price is less than the Fair Market Value of the Common Stock as of the
Grant Date, this Option may be treated as a form of deferred compensation and
the Participant may be subject to an additional twenty percent (20%) tax, plus
interest and possible penalties. The Participant acknowledges that the Company
has advised the Participant to consult with a tax adviser regarding the
potential impact of Code Section 409A and that the Company, in the exercise of
its sole discretion and without the consent of the Participant, may amend or
modify this Agreement in any manner and delay the payment of any amounts payable
pursuant to this Agreement to the minimum extent necessary to meet the
requirements of Code Section 409A, as amplified by any Internal Revenue Service
or U.S. Treasury Department regulations or guidance as the Company deems
appropriate or advisable.

 

 3 

 

 

7.         Nontransferability of Option. This Option may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Participant, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the lifetime of the Participant, this Option shall be
exercisable only by the Participant.

 

8.         Provisions of the Plan. This Option is subject to the provisions of
the Plan, a copy of which is furnished to the Participant with this Option.

 

9          Entire Agreement; Governing Law. The Plan and the Notice are
incorporated herein by reference. This Agreement, the Notice and the Plan
constitute the entire agreement between the Company and the Participant with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Participant with respect to
the subject matter hereof. This Agreement shall be governed by and construed in
accordance with the General Corporation Law of the State of Delaware, as to
matters within the scope thereof, and the internal laws of the State of North
Carolina (without reference to conflict of law provisions), as to all other
matters.

 

10.       Amendment. Except as set forth in Section 6(b), this Agreement may not
be modified or amended in any manner adverse to the Participant’s interest
except by means of a writing signed by the Company and Participant.

 

11.       No Guarantee of Continued Service. THE PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF OPTIONS PURSUANT TO THE VESTING SCHEDULE SET FORTH
HEREIN AND IN THE NOTICE ARE EARNED ONLY BY CONTINUING SERVICE AT THE WILL OF
THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER). THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED SERVICE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE PARTICIPANT’S SERVICE WITH OR WITHOUT CAUSE.

 

*  *  *  *  *  *  *  *  *  *  *

 

 4 

 

 

Exhibit A

 

INNOVATE BIOPHARMACEUTICALS INC.

 

NOTICE OF NONSTATUTORY STOCK OPTION EXERCISE

2015 STOCK INCENTIVE PLAN

 

The undersigned (the “Participant”) has previously been awarded a nonstatutory
stock option (the “Option”) to purchase shares (the “Shares”) of the common
stock of Innovate Biopharmaceuticals Inc., a Delaware corporation (the
“Company”), pursuant to the Company’s 2015 Stock Incentive Plan (the “Plan”),
and hereby notifies the Company of the Participant’s desire to exercise the
Option on the terms set forth herein:

  

PARTICIPANT INFORMATION: OPTION INFORMATION:     Name:
 
Grant Date:
 
        Address:
 
Exercise Price Per
Share:

 

$                    

 
 
    Taxpayer
ID #:

 
Total Shares Covered
by Option:

 

 

EXERCISE INFORMATION:   Number of Shares Being
Purchased:
 
    Aggregate Exercise Price:
$                                                                Form of Payment
(check
all that apply):

¨   Check for $_________ made payable to “Innovate Biopharmaceuticals Inc.”

 

¨   Cash in the amount of $_________

    Please register the Shares
in my name as follows:

 

 

(Print name as it is to appear on stock certificate)

   

   

 

   

 

REPRESENTATIONS AND WARRANTIES OF THE PARTICIPANT:

 

The Participant hereby represents and warrants to the Company that, as of the
date hereof:

 

1.          I am purchasing the Shares for my own account for investment only,
and not with a view to, or for sale in connection with, any distribution of the
Shares in violation of the Securities Act of 1933 (the “Securities Act”), or any
rule or regulation under the Securities Act.

 

2.          I have had such opportunity as I have deemed adequate to obtain from
representatives of the Company such information as is necessary to permit me to
evaluate the merits and risks of my investment in the Company.

 

3.          I have sufficient experience in business, financial and investment
matters to be able to evaluate the risks involved in the purchase of the Shares
and to make an informed investment decision with respect to such purchase.

 

4.          I can afford a complete loss of the value of the Shares and am able
to bear the economic risk of holding such Shares for an indefinite period.

 

5.          I acknowledge that I am acquiring the Shares subject to all other
terms of the Plan, including the Notice of Nonstatutory Stock Option and related
Nonstatutory Stock Option Agreement.

 

6.          I acknowledge that the Company has encouraged me to consult my own
adviser to determine the tax consequences of acquiring the Shares at this time.
I acknowledge that the Company has encouraged me to consult my own adviser to
determine the form of ownership that is appropriate for me.

 

7.          I acknowledge that the Shares remain subject to the Company’s right
of first refusal and the market stand-off (sometimes referred to as the
“lock-up”), all in accordance with the applicable Notice of Nonstatutory Stock
Option and related Nonstatutory Stock Option Agreement.

 

8.          I understand that (i) the Shares have not been registered under the
Securities Act and are “restricted securities” within the meaning of Rule 144
under the Securities Act, (ii) the Shares cannot be sold, transferred or
otherwise disposed of unless they are subsequently registered under the
Securities Act or an exemption from registration is then available; (iii) in any
event, the exemption from registration under Rule 144 will not be available for
at least six months or one year (depending on whether the Company is subject to
the reporting obligations of the Securities Exchange Act of 1934, as amended)
and even then will not be available unless applicable terms and conditions of
Rule 144 are complied with; and (iv) there is now no registration statement on
file with the Securities and Exchange Commission with respect to any stock of
the Company and the Company has no obligation or current intention to register
the Shares under the Securities Act.

 

  

      (Print Participant Name)           (Signature)         Date:              

 

   

 